Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 04/23/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1 the limitations “receiving data from a plurality of different data sources” “generating a plurality of first index nodes for the received data at a first level of a hierarchical index structure” “each index node comprising a plurality of search keys corresponding to a subset of the received data” “and for each first subset of the first index nodes that comprise a number of duplicate search keys that exceed a first predetermined threshold, generating a second index node at a second level of the 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element. The generating plurality of indices step is recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, the claim is abstract.

Regarding claim 2, recites the limitation “merging at least two index nodes of the plurality of first index nodes” is a process that, under its broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind which is merging or joining two items in one box. Similarly, under broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind. There is, nothing in the claim element that precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the ''Mental Processes'' grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 3, recites “determining that the at least two index nodes of the plurality of first index nodes have a size below a second predetermined threshold; and merging the at least two index nodes responsive to determining that the at least two index nodes of the plurality of first index nodes have a size below the second predetermined threshold” is a process that, under its broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind which is based on a threshold splitting of the items into two boxes. Similarly, under broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind. There is, nothing in the claim element that precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 

Regarding claim 4, recites “wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the corresponding data block is stored” is a process that, under its broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind which is to find the exact location based on the index. Similarly, under broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind. There is, nothing in the claim element that precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the ''Mental Processes'' grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claims 5 and 6 recite, “maintaining a progress log that stores a first indication of each first index node that has been generated; wherein the progress log further comprises a third indication of data that has been received but for which a first index node has not yet been generated” is a process that, under its broadest reasonable interpretation, covers analyzing and manipulating of the limitation in the mind which is maintain a log of which items are indexed and which are not. Similarly, under broadest reasonable interpretation, covers analyzing and manipulating of the 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen; Allan H (US 7702640 B1) in view of Waghulde; Suraj Prabhakar (US 20170212680 A1).

Regarding independent claim 1, Vermeulen; Allan H (US 7702640 B1) teaches, a method, comprising: receiving data from a plurality of different data sources (Col 3 Lines, 33 (13), (18) system 100 includes a number of computing nodes 110a-b (plurality of data sources), each of which is configured to implement a respective instance of an index data structure 120a-b, which may be collectively referred to as index 120);
generating a plurality of first index nodes for the received data at a first level of a hierarchical index structure (Col 7 Lines 12-14 (27) index 200 includes a number of nodes 210 arranged in a hierarchical fashion to index a number of string values beginning with the prefix "al");
each index node comprising a plurality of search keys corresponding to a subset of the received data (Col 8, Lines 10-29 (30) As shown in FIG. 2, certain nodes 210 refer to one or more child or descendant nodes 210 farther below in the hierarchy of index 200. In one embodiment, pointer field(s) 218 may be configured to store data reflecting pointers or references from a given node 210 to another node 210. For example, a given pointer field 218 may include an address that identifies a location of the referenced node 210 within an address space, such as a memory address space. The given pointer field 218 may also include additional tag information regarding the referenced node 210. For example, as shown in FIG. 2, each are from a given node 210 to a descendant node 210 is labeled with the first character of the tag 212 of the descendant node 210 that differs from the prefix formed by the tag 212 of the given node 210. In one embodiment, this additional tag information may be stored within a corresponding pointer field 218 along with a pointer to the referenced node 210. For example, the pointer fields 218 and location information specifying a location at which each of the plurality of search keys is stored in a corresponding data block (Col 8, Lines 36-41 (31) a data value in pointer field 218 of a given node 210 may reference a record (e.g., a keymap entry in the keymap example cited above) configured to store information about the locations of multiple data items to which the input value corresponding to given node 210 maps). 
Vermeulen et al fails to explicitly teach, and for each first subset of the first index nodes that comprise a number of duplicate search keys that exceed a first predetermined threshold, generating a second index node at a second level of the hierarchical index structure that comprises the duplicate search keys included in the first subset.
Waghulde; Suraj Prabhakar  (US 20170212680 A1) teaches, and for each first subset of the first index nodes that comprise a number of duplicate search keys that exceed a first predetermined threshold (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions (Examiner interprets  start keys of existing partitions with same prefix tree as duplicate search keys which has first index nodes). 
generating a second index node at a second level of the hierarchical index structure that comprises the duplicate search keys included in the first subset (Paragraph [0068] In the case of the partition without log-structured list of values, data 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vermeulen et al by providing first index nodes that comprise a number of duplicate search keys, generating a second index node at a second level of the hierarchical index structure that comprises the duplicate search keys included in the first subset as taught by Waghulde et al (Paragraph [0037]).
  One of the ordinary skill in the art would have been motivated to make this modification by doing so, a distributed data store can be built with full database functionality or existing embedded or distributed data stores can use these methods and systems for storing their data as key values to improve their efficiency. This improvement includes order of magnitude faster retrieval of data, faster data storage, reduce energy and cost since the use of fast memory like DRAM is reduced and lifetime of memory 

Regarding dependent claim 4, Vermeulen et al and Waghulde et al teach, the method of claim 1. 
Vermeulen et al further teaches, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the corresponding data block is stored (Col 4, Lines 54-66 (20) index 120 may be configured to implement a “keymap” that stores relationships between object keys and index entries representative of the locations of objects within data store 130. For example, in response to receiving a particular key as an input value, index 120 may be configured to identify and retrieve an index record or index entry corresponding to the particular key. The index entry may be a data structure configured to include system-specific data that may be used to identify one or several instances of the object corresponding to the particular key. For example, the entry may include data (e.g., Internet Protocol (IP) addresses, URLs, etc.) that identifies particular computing nodes 110 or devices on which the object is stored). 

Regarding dependent claim 5, Vermeulen et al and Waghulde et al teach, the method of claim 1. 
Waghulde et al further teaches, further comprising: maintaining a progress log that stores a first indication of each first index node that has been generated (Paragraph [0037] The key values are stored in key order (partially sorted) in partitions and a second indication of each second index node that has generated (Paragraph [0068] In this case the splitting of the partition would be fully sorting the partition and simply moving the latter half of the sorted keys in the new partition. New partition is added to the prefix tree index (i.e., second indication that the node is split and second indication is added to the prefix). 

Regarding dependent claim 6, Vermeulen et al and Waghulde et al teach, the method of claim 5. 
Waghulde et al further teaches, wherein the progress log further comprises a third indication of data that has been received but for which a first index node has not yet been generated (Paragraph [0044] Index variable 500 for log-structured keys list that keeps track of the next available array index location for inserting newly arrived key of the key value. Old index variable for log-structured keys list that keeps track of the old index position at which merge operation of log-structured keys list with sorted keys list was performed (i.e., third indication that the newly arrived key for which index node has not yet been generated). Also see Paragraph [0041] All in-memory data buffer partitions 105 combined together with the data buffer prefix tree index 106 is the data buffer for storage engine. Data buffer helps to buffer the recent inserts/updates/deletes and to serve lookups on the recently inserted/updated/deleted entries in the data store (i.e., second indication that the newly arrived key for which index node has not yet been generated)).

6. 	Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen; Allan H (US 7702640 B1) in view of Waghulde; Suraj Prabhakar (US 20170212680 A1) and in further view of Sriharsha; Ram (US 20210117232 A1).

Regarding dependent claim 2, Vermeulen et al and Waghulde et al teach, the method of claim 1. 
Vermeulen et al and Waghulde et al fails to explicitly teach, further comprising: merging at least two index nodes of the plurality of first index nodes.
Sriharsha; Ram (US 20210117232 A1) teaches, further comprising: merging at least two index nodes of the plurality of first index nodes (Paragraph [0485] At block 1208, the indexing node 404 merges buckets. In some embodiments, the indexing node 404 can merge buckets according to a bucket merge policy (i.e., merging the two index nodes is merging two buckets). As described herein, the bucket merge policy can indicate which buckets to merge, when to merge buckets and one or more parameters for the merged buckets (e.g., time range for the merged buckets, size of the merged buckets, etc.). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vermeulen et al and Waghulde et al by providing merging at least two index nodes of the plurality of first index nodes as taught by Sriharsha et al (Paragraph [0485]).
  One of the ordinary skill in the art would have been motivated to make this modification by doing so, would reduce overhead and storage costs and delay between 

Regarding dependent claim 3, Vermeulen et al and Waghulde et al and Sriharsha et al teach, the method of claim 2. 
Sriharsha et al further teaches, wherein said merging comprises: determining that the at least two index nodes of the plurality of first index nodes have a size below a second predetermined threshold; and merging the at least two index nodes responsive to determining that the at least two index nodes of the plurality of first index nodes have a size below the second predetermined threshold (Paragraph [0485] the bucket merge policy can indicate that each merged bucket must be at least 750 MB or no greater than 1 GB, or cannot have a time range that exceeds a predetermined amount or is larger than 75% of other buckets. Also see Paragraph [0063] Based on space threshold (Examiner interprets space threshold as size threshold) specified in configuration for the data buffer, the data buffer partitions from fast memory like DRAM merges with data blocks on next memory in hierarchy. Similarly the data blocks from faster memory in hierarchy merges with data blocks on next memory in the hierarchy based on space threshold specified in configuration (i.e., merging the two nodes if the partitions have a size below predetermined threshold).

7. 	Claims 7-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franz; Gerald (US 20180218055 A1) in view of Waghulde; Suraj Prabhakar (US 20170212680 A1).

Regarding independent claim 7, Franz; Gerald (US 20180218055 A1) teaches, a method, comprising: receiving a search query comprising a search key (Paragraph [0042] in response to receipt of a query instantiated by a user or computer system through one or more client machines 208); 
and traversing a hierarchical index structure comprising a plurality of index nodes for the search key (Paragraph [0029] In order to perform hierarchical queries, an index is computed based on the source data. This index is kept consistent with the input data, [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key)).
said traversing comprising: analyzing a first orphan index node of the plurality of index nodes located at the highest level of the hierarchical index structure to determine whether the first orphan index node or a first child index node of the first orphan index node comprises the search key (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 (i); [0059] Traversal from start nodes which are also marked as orphan nodes proceeds in the same manner as from any regular start node in the input data set, except that only edges which have not been traversed when starting at the regular start nodes are considered (i.e., orphan index nodes are identified and analyzed based on the query)); 
responsive to determining that first orphan index node or the first child index node comprises the search key, … (Paragraph [0029], [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key),…; 
…analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key (Fig. 10 Paragraph [0029], [0049] A top-level orphan node (i.e., the second orphan node) is a node whose parent node reference is invalid. [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., analyzing second orphan index node by traversing a hierarchical tree based on the search key)
Franz et al fails to explicitly teach, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query; responsive to determining that the first … index node or the first child index node does not comprise the search key, …; and responsive to determining that second … index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second … index node or the second child index node and returning the data record in a response to the search query.
Waghulde; Suraj Prabhakar  (US 20170212680 A1) teaches, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions. As illustrated in FIG. 4A element 406 all the key values lexicographically between keys “aba and abactinal” (first index node) are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree. Also see (Paragraph [0059] This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned (i.e., determining that the first node comprises the search key, the data is returned)); 
responsive to determining that the first … index node or the first child index node does not comprise the search key, … and responsive to determining that second … index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al by providing, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query; responsive to determining that the first … index node or the first child index node does not comprise the search key, …; and responsive to determining that second … index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second … index node or the second child index node and 
  One of the ordinary skill in the art would have been motivated to make this modification by having a Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key as taught by Waghulde et al (Paragraph [0036]) which are space optimized and retrieves data efficiently [0010]).

Regarding dependent claim 8, Franz et al and Waghulde et al teach, the method of claim 7. 
Waghulde et al further teaches, further comprising: maintaining a progress log that stores a first indication of each of the plurality of index nodes that have been generated for the hierarchical index structure (Paragraph [0037] The key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key of each partition (i.e., the prefix tree index of each partition is the first indication of first index node generated). This way data can be read in key order by following the prefix tree index node order thereby retrieving partitions in key order).

Regarding dependent claim 9, Franz et al and Waghulde et al teach, the method of claim 8. 
Waghulde et al further teaches, wherein the progress log further comprises a second indication of data blocks that have been stored in a file system but for which an index node has not yet been generated for the hierarchical index structure .

Regarding dependent claim 10, Franz et al and Waghulde et al teach, the method of claim 9. 
Waghulde et al further teaches, further comprising: determining that at least one data block of the data blocks comprises the search key; retrieving the search key from the at least one data block; and returning the search key retrieved from the at least one data block in the response to the search query (Paragraph [0059] For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value offset/address 1602).

Regarding dependent claim 11, Franz et al and Waghulde et al teach, the method of claim 10.,
Waghulde et al further teaches, wherein said determining comprises: performing a linear scan operation on the data blocks (Paragraph [0085] For looking up value for an input key in the data block, block index is looked up to find the internal block. The internal block can be scanned linearly for retrieving the value for the key).

Regarding dependent claim 12, Franz et al and Waghulde et al teach, the method of claim 7. 
Franz et al further teaches, wherein the data block is referenced by the first orphan index node or the first child index node via location information maintained by the first orphan index node or the first child index node (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 having one or more features consistent with the present description. A top-level orphan node is a node whose parent node reference is invalid, e.g., the PARENT_ID value associated with the top-level orphan node cannot be found in the NODE_ID column (i.e., parent ID is not found but, based on the NODE_ID which has the location information data is retrieved as shown in Fig. 9).

Regarding dependent claim 14, Franz et al and Waghulde et al teach, the method of claim 7. 
wherein the first orphan index node and the second orphan index node are parentless (Paragraph [0048] the start nodes can be defined by the input rows for which the PARENT_ID value is NULL (i.e., orphan nodes do not have parent ID/ are parentless nodes as shown in Fig. 9).

Regarding independent claim 15, Franz; Gerald (US 20180218055 A1) teaches, a system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code (Paragraph [0083]) comprising: a query processor configured to: receive a search query comprising a search key (Paragraph [0042] in response to receipt of a query instantiated by a user or computer system through one or more client machines 208); 
and traverse a hierarchical index structure comprising a plurality of index nodes for the search key (Paragraph [0029] In order to perform hierarchical queries, an index is computed based on the source data. This index is kept consistent with the input data, [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key)) 
by: analyzing a first orphan index node of the plurality of index nodes located at the highest level of the hierarchical index structure to determine whether the first orphan index node or a first child index node of the first orphan index node comprises the search key (Paragraph [0029], [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., traversing a hierarchical tree comprising plurality of index nodes for the search key); 
…analyzing a second orphan index node of the plurality of index nodes located at the highest level or at a lower level of the hierarchical index structure for the search key (Fig. 10 Paragraph [0029], [0049] A top-level orphan node (i.e., the second orphan node) is a node whose parent node reference is invalid. [0031] it may be beneficial to know the distance, or number of nodes, between a start node and a result node. A start node can be a node at the beginning of a traversal of a node hierarchy. A result node can be a node at the end of a traversal of a node hierarchy. A result node is not necessarily at the end of a branch of the tree of a tree hierarchy 100 (i.e., analyzing second orphan index node by traversing a hierarchical tree based on the search key); 
Franz et al fails to explicitly teach, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query; responsive to determining that the first … index node or the first child index node does not comprise the search key, …and responsive to determining that second orphan index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query.
Waghulde; Suraj Prabhakar  (US 20170212680 A1) teaches, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix tree term is used for clear understanding that the data index is prefix tree of all the start keys of existing partitions. As illustrated in FIG. 4A element 406 all the key values lexicographically between keys “aba and abactinal” (first index node) are stored in the first partition 406 and it defines the key range for this partition. So insert or look up of any key that is lexicographically between these keys will go to this partition by searching it through the prefix tree. Also see (Paragraph [0059] This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned (i.e., determining that the first node comprises the search key, the data is returned)); 
responsive to determining that the first … index node or the first child index node does not comprise the search key, …and responsive to determining that second orphan index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second orphan index node or the second child index node and returning the data record in a response to the search query (Paragraph [0037] Prefix 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al by providing, responsive to determining that first … index node or the first child index node comprises the search key, retrieving a data record comprising the search key from a data block referenced by the first … index node or the first child index node and returning the data record in a response to the search query; responsive to determining that the first … index node or the first child index node does not comprise the search key, …; and responsive to determining that second … index node or the second child index node comprises the search key, retrieving the data record comprising the search key from a data block referenced by the second … index node or the second child index node and 
  One of the ordinary skill in the art would have been motivated to make this modification by having a Prefix tree index helps to efficiently find the partition where the data operation should be performed by traversing the prefix tree comparing the data key with the start key as taught by Waghulde et al (Paragraph [0036]) which are space optimized and retrieves data efficiently [0010]).

Regarding dependent claim 16, Franz et al and Waghulde et al teach, the system of claim 15. 
Waghulde et al further teaches, wherein a progress log is maintained that stores a first indication of each of the plurality of index nodes that have been generated for the hierarchical index structure Paragraph [0037] The key values are stored in key order (partially sorted) in partitions and prefix tree index keeps the sorted order of the start key of each partition (i.e., the prefix tree index of each partition is the first indication of first index node generated). This way data can be read in key order by following the prefix tree index node order thereby retrieving partitions in key order),

Regarding dependent claim 17, Franz et al and Waghulde et al teach, the system of claim 16. 
Waghulde et al further teaches, wherein the progress log further comprises a second indication of data blocks that have been stored in a file system but for which an index node has not yet been generated for the hierarchical index structure .

Regarding dependent claim 18, Franz et al and Waghulde et al teach, the system of claim 17. 
Waghulde et al further teaches, wherein the query processor is further configured to: determine that at least one data block of the data blocks comprises the search key; retrieve the search key from the at least one data block; and return the search key retrieved from the at least one data block in the response to the search query  (Paragraph [0059] For key lookup the leaf node with largest possible key less than the lookup key is searched in the prefix tree 1600. This leaf node has the address of the partition where the lookup key lies lexicographically in the key range of the partition. If key is located then the corresponding value offset/address is looked up and value is returned. If it is not present then binary search is performed in the sorted list of keys to retrieve the value offset/address 1602).

Regarding dependent claim 19, Franz et al and Waghulde et al teach, the system of claim 18. 
Waghulde et al further teaches, wherein the query processor determines that at least one data block of the data blocks comprises the search key by: performing a linear scan operation on the data blocks (Paragraph [0085] For looking up value for an input key in the data block, block index is looked up to find the internal block. The internal block can be scanned linearly for retrieving the value for the key).

Regarding dependent claim 20, Franz et al and Waghulde et al teach, the system of claim 15. 
Franz et al further teaches, wherein the data block is referenced by the first orphan index node or the first child index node via location information maintained by the first orphan index node or the first child index node (Paragraph [0055] FIG. 10 is an illustration showing orphan nodes in a hierarchy 1002 and hierarchy 1004 having one or more features consistent with the present description. A top-level orphan node is a node whose parent node reference is invalid, e.g., the PARENT_ID value associated with the top-level orphan node cannot be found in the NODE_ID column (i.e., based on the NODE_ID which has the location information).

7. 	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franz; Gerald (US 20180218055 A1) in view of Waghulde; Suraj Prabhakar (US 20170212680 A1) and in further view of Vermeulen; Allan H (US 7702640 B1).

Regarding dependent claim 13, Franz et al and Waghulde et al teach, the method of claim 7. 
Franz et al and Waghulde et al fails to explicitly teach, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the data block is stored.
Vermeulen; Allan H (US 7702640 B1) teaches, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the data block is stored. (Col 4, Lines 54-66 (20) index 120 may be configured to implement a “keymap” that stores relationships between object keys and index entries representative of the locations of objects within data store 130. For example, in response to receiving a particular key as an input value, index 120 may be configured to identify and retrieve an index record or index entry corresponding to the particular key. The index entry may be a data structure configured to include system-specific data that may be used to identify one or several instances of the object corresponding to the particular key. For example, the entry may include data (e.g., Internet Protocol (IP) addresses, URLs, etc.) that identifies particular computing nodes 110 or devices on which the object is stored). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Franz et al and Waghulde et al by providing, wherein the location information comprises a uniform resource identifier identifying at least one of a path to a file or an offset thereof at which the data block is stored, as taught by Vermeulen et al (Paragraph (20)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164